Baldwin, J.
delivered the opinion of the Court.
It appears to the Court, that the appellant has neither alleged in his bill nor proved any fraud in the sheriff’s sale of the equity of redemption in the proceedings mentioned; nor has he by his bill impeached the same on any other ground: and that he has failed to prove the allegation that the purchase by the appellee Kent at said sale, was for his, the appellant’s, benefit. But it appears that at said sale the property was put up by the sheriff, subject to the fall amount of the incumbrance created by the deed of trust, without any declaration to said Kent and others present, of the credit against the same to which the appellant was entitled, upon his dealings with Ingram, the then owner of said incumbrance ; which credit was afterwards ascertained to be 280 dollars. And if the appellant is entitled to any relief against said Kent in this suit, it must be upon the ground that he or his schedule creditors have an equitable claim against said Kent for the amount of said credit. But in order to obtain such relief, it will be necessary for the appellant to amend his bill, and make his schedule creditors *237parties in the cause : and a claim of the appellant to relief on that ground, ought not, so far as now appears from the record, to furnish any obstacle to the said Kent's perfecting his title to the property by a sale under said trust deed. The Court is therefore of opinion, that the injunction which had been granted to the appellant was properly dissolved by said decree; and that there is no error therein. Wherefore it is decreed and ordered, that said decree of said Circuit Court be affirmed; and that the appellant do pay to the appellee Kent his costs by him expended in the defence of this appeal. And the cause is remanded to the said Circuit Court, in order that the same may be there proceeded in to a final hearing thereof.